DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0343670 A1 to Bakis et al. (hereinafter “Bakis”).
Regarding claim 1, Bakis discloses (see abstract; Figs. 31A-37; and [0134]-[0144]) a delivery system (500) for a replacement valve (300, see [0088]-[0089), the delivery system comprising: a tether (522) configured to releasably hold a replacement valve (see [0137]-[0153] and Figs. 32-33); a torqueing manifold (510) configured to retain a first end of the tether (see Figs. 32-33); and an engagement pin (520) configured to move from a locked position to an unlocked position (see [0137]-[0143]), the engagement pin configured to releasably retain a second end (524) of the tether (see Fig. 33 and [0137]-[0143]); wherein longitudinal translation of the engagement pin from the locked position to the unlocked position releases the second end of the tether and the replacement valve from the delivery system (see [0137] and [0143]); and wherein rotational movement of the torqueing manifold with respect to the engagement pin is configured to crimp or uncrimp a portion of the replacement valve (see [0142]).
Bakis further discloses (claim 7) wherein the engagement pin is generally L- shaped (see Figs. 32-33); (claim 8) further comprising the replacement valve (300), wherein the replacement valve is a replacement mitral valve (see [0088]-[0089], usable to replace other native valves of the art, of which the mitral valve is one of four); and (claim 9) wherein the tether is configured to pass through an eyelet (304) of the replacement valve (see Fig. 33).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0216029 A1 to Crowley (hereinafter “Crowley”).
Regarding claim 10, Crowley discloses (see abstract; Figs. 1-9; and [0059]-[0081]) a delivery system (10) for a replacement valve (see [0060]), the delivery system comprising: a plurality of tethers (90) (see Fig. 4); a torqueing manifold (coupler ring 50) located on a distal end of a manifold shaft (14) (see Fig. 7 and [0071]), the torqueing manifold configured to retain a first end (92) of each of the plurality of tethers (see Figs. 6-9, [0071]/[0076]); a plurality of engagement pins (cleat posts 42, Figs. 4-9) also referred to as a release pin at [0074]) each configured to move from a locked position (Fig. 7, see [0077]) to an unlocked position (Fig. 9, see [0080]), each of the plurality of engagement pins configured to releasably retain a second end (94) of each of the plurality of tethers (see [0076]-[0080]); and a replacement heart valve (16) having a plurality of eyelets (98) (see Figs. 4/6 and [0076]), each of the plurality of tethers extending through one of the plurality of eyelets (see Figs. 4/6 and [0076]); wherein translation of each of the plurality of engagement pins from the locked position to the unlocked position releases the second end of each of the plurality of tethers and the replacement heart valve from the delivery system (see Figs. 7-9 and [0076]-[0081]).
Crowley further discloses (claim 11) wherein each of the plurality of engagement pins is generally L-shaped (see Fig. 7); (claim 12) a release plate (cleat disc 40), wherein each of the plurality of engagement pins extends through the release plate, and wherein proximal translation of the release plate proximally translates the plurality of engagement pins (see Figs. 7-9 and [0074]-[0080]); and (claim 13) wherein the manifold comprises a plurality of teeth (52) on a distal end of the manifold (see Fig. 6).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 2, neither Crowley nor Bakis nor any other prior art of record teach or suggest a manifold shaft having the torqueing manifold on a distal end of the manifold shaft; a bearing rotatably retained within the torqueing manifold; and a pin lock shaft having a release plate located proximal of the bearing and located on a distal end of the pin lock shaft, wherein the pin lock shaft is configured to engage the engagement pin in the locked position and the unlocked position..
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Crowley and Bakis are considered the closest prior art of record.  However, neither reference, nor any other prior art of record, teaches or suggests a valve releasably attached to a manifold of the delivery system at a location distal to the replacement valve through at least one tether releasably retained on an engagement pin connected to the manifold in a locked position; rotating a manifold shaft located radially inwards of the replacement valve in a first direction with respect to a locking shaft, wherein the manifold shaft has the manifold on a distal end located distal to the replacement valve, wherein the at least one tether is connected to the manifold and the locking shaft, and wherein the manifold shaft is located within a lumen of the locking shaft, wherein the rotating the manifold shaft in the first direction loosens the at least one tether to uncrimp the distal end of the replacement valve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771